Citation Nr: 0836096	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  04-22 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a neck disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from December 1961 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claims of 
service connection for a back disability and for a neck 
disability.  The veteran disagreed with this decision in 
January 2004.  He perfected a timely appeal in May 2004.  

In August 2006, the Board remanded the veteran's appeal to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C., for additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The competent medical evidence shows that the veteran's 
current low back disability is not related to active service 
or any incident of such service, to include the claimed motor 
vehicle accident while he was on active service.

3.  The veteran does not experience any current neck 
disability which could be attributed to active service, to 
include the claimed motor vehicle accident while he was on 
active service.


CONCLUSIONS OF LAW

1.  Service connection for a low back disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  Service connection for a neck disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the agency of original jurisdiction (AOJ).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Here, the RO provided the veteran with VCAA notice in October 
2002 prior to the initial unfavorable rating decision issued 
in May 2003.  The RO also provided the appellant with notice 
of the Dingess requirements in March 2006.  Pursuant to the 
Board's August 2006 remand, the RO provided the appellant 
with additional VCAA notice in September 2006.  Although this 
notice was provided after the May 2003 RO decision that is 
the subject of the current appeal, the Board notes that the 
claimant has had the opportunity to submit additional 
argument and evidence and to participate meaningfully in the 
adjudication process.  The veteran has not alleged any 
prejudice as a result of the untimely notification nor has 
any been shown.  As the veteran's claims are denied herein, 
no new disability ratings or effective dates for an award of 
benefits will be assigned.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
veteran's claims file; the veteran does not contend 
otherwise.  In July 2004, the Social Security Administration 
(SSA) notified VA that the veteran's SSA records had been 
destroyed.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The veteran has been provided VA examinations to determine 
the nature and etiology of his claimed low back disability.  
As will be explained below, however, there is no competent 
medical evidence that the veteran experiences any current 
neck disability which could be attributed to active service 
or any incident of such service, to include the alleged in-
service motor vehicle accident.  Thus, the Board concludes 
that additional examinations are not necessary.  And, as VA 
has fulfilled the duty to notify and assist to the extent 
possible, the Board can consider the merits of this appeal 
without prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Service Connection

The veteran contends that he incurred a low back disability 
and a neck disability as a result of back and neck injuries 
sustained following a motor vehicle accident which occurred 
while he was on active service in France.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of postservice continuity of the same 
symptomatology" and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  
See Savage, 10 Vet. App. at 495-498.

A review of the veteran's service medical records indicates 
that, at the veteran's pre-induction (or enlistment) physical 
examination in September 1961, he reported a medical history 
or arthritis and bone, joint, or other deformity.  Clinical 
evaluation of the veteran's neck and spine was normal.  

On outpatient treatment in August 1962, the veteran 
complained of pain after lifting 4-5 months earlier.  
Physical examination showed slight paravertebral muscle spasm 
on the right, full range of motion, and normal straight leg 
raising.  X-rays of the veteran's lumbosacral spine showed no 
evidence of fracture or disease.  The impression was muscle 
strain.  

On periodic physical examination in November 1964, the 
veteran denied any relevant medical history.  Clinical 
evaluation of the veteran's neck and spine was normal.  

On outpatient treatment in July 1965, the veteran complained 
of a backache and pain in the right hip.  Physical 
examination showed tenderness in the area when pressure was 
applied over the muscle.  

On periodic physical examination in September 1965, the 
veteran's medical history and clinical evaluation were 
unchanged from November 1964.

At his separation physical examination in August 1968, the 
veteran's medical history included recurrent back pain.  The 
in-service examiner noted that this referred to occasional 
back pain and resulted in no limitations.  Clinical 
evaluation of the veteran's neck and spine was normal.

A review of the veteran's DD Form 214's for his period of 
continuous active service from December 1961 to August 1968 
shows that he served overseas in Europe for a total of 
3 years, 2 months, and 4 days.

The post-service medical evidence shows that, on VA 
outpatient treatment in June 2002, the veteran complained of 
back pain "but does not want to take any medicine."  
Objective examination showed that he was overweight, no 
bruits in the neck, 5/5 motor strength throughout, no focal 
sensory deficits, and diminished deep tendon reflexes.  The 
impressions included low back pain with no associated 
neurological deficits.

In September 2002, the veteran complained of chronic low back 
pain which had flared up in the last month.  He reported a 
remote history of back trauma from a motor vehicle accident.  
He described his low back pain as sharp and radiating in to 
the left hip.  He denied any recent falls or other trauma.  
Objective examination showed a steady gait, a supple neck 
without jugular venous distention or lymphadenopathy, a 
straight spine with lower lumbar tenderness and paralumbar 
tautness.  The assessment was lumbar strain and low back 
pain.

VA x-rays of the veteran's lumbosacral spine in October 2002 
showed degenerative changes mainly involving L5-S1 and 
bilateral sacroileitis.

On private examination in June 2004, the veteran complained 
of low back pain mainly across the lumbosacral area with 
radiation in his left hip and buttock and down his left leg 
to his left foot and some discomfort across the base of the 
neck "from time to time."  He reported being injured in a 
motor vehicle accident in 1966 while on active service in 
France.  "His vehicle was struck by a French citizen driving 
an automobile and he sustained back and neck injuries."  He 
reported being treated at an aid station, being placed in a 
cervical collar, and receiving pain medication for his low 
back at the time of this in-service motor vehicle accident.  
He reported being discharged from active service in 1972 
after 9 years of active service.  He experienced lower back 
and neck problems after service.  Physical examination showed 
a normal range of motion in the cervical spine, some 
tenderness at the base of the neck and along the trapezius 
bilaterally "but not much else," symmetrical deep tendon 
reflexes in the upper extremities with no wasting or atrophy, 
lumbosacral tenderness to palpation, back stiffness with some 
loss of the normal lordotic curve, limited forward bending to 
15 degrees, an inability to hyper-extend his back "without 
severe discomfort", considerable stiffness in the back "but 
no real spasm", painful side bending, normal heel to toe 
gait, negative straight leg raising bilaterally, symmetrical 
deep tendon reflexes in the lower extremities with no 
wasting.  X-rays dated in 2002 showed a complete loss of disc 
space at L5-S1 with vacuum phenomenon end plate sclerosis 
with osteophytosis and marked facet joint arthropathy.  There 
also was a calcified disc at T12-L1, L1-L2, and bilateral 
sacroiliac joint sclerosis.  The impression was significant 
low back pain with degenerative joint disease and sacroilitis 
and obvious left S1 nerve root impingement.

A private x-ray of the veteran's lumbosacral spine in April 
2005 showed degenerative change at L5-S1 with straightening 
in the normal lumbar lordosis and likely sequela of muscle 
spasm.

On VA outpatient treatment in July 2005, the veteran 
complained of low back pain with radiation in the left hip 
and leg and a history of chronic neck pain.  His symptoms had 
begun after trauma (fall).  Physical examination showed 5/5 
motor strength throughout, no atrophy, normal muscle tone, 
intact sensory examination in the lower extremities, a normal 
range of motion, negative straight leg raising bilaterally, 
and a normal gait.  A magnetic resonance imaging (MRI) scan 
of the lumbosacral spine showed spondylo-degenerative changes 
at multiple levels and diffuse disc osteophyte complex 
causing mild spinal canal stenosis and moderate-severe degree 
of bilateral neural foraminal stenosis, left greater than 
right.  The impressions were herniated nucleus pulposis T11-
12 on the left and degenerative disc disease at L5-S1.

On VA examination in October 2005, the veteran's complaints 
included low back pain which radiated down his left leg, back 
stiffness, and back weakness.  He reported that he was in a 
car accident during active service in December 1966 when he 
was hit from behind in France.  He was treated with "pain 
pills" for low back and neck injuries allegedly sustained in 
this accident.  He denied injuring his neck or back since 
service separation and had worked for 34 years after service 
separation at an oil company without any back or neck 
problems.  The VA examiner reviewed the veteran's claims 
file, including his service medical records, and noted that 
there was no evidence that the alleged in-service motor 
vehicle accident had occurred or that the veteran was treated 
for injuries incurred as a result of this alleged accident.  
The veteran used a cane "most of the time" to walk and 
occasionally wore a back brace.  Physical examination showed 
a slight lift on the left leg in his gait, back tenderness 
from T6 through S1, some mild scoliosis to the left in the 
lumbosacral region and to the right in the thoracic region, 
and normal back muscles without spasm.  Range of motion 
testing of the lumbar spine showed flexion to 90 degrees 
actively, 92 degrees passively, and 95 degrees after 
fatiguing with pain, extension to 30 degrees actively, 
35 degrees passively, and 37 degrees after fatiguing with 
pain, right and left lateral flexion to 40 degrees actively, 
42 degrees passively, and to 45 degrees after fatiguing with 
pain, right and left lateral rotation to 35 degrees actively, 
40 degrees passively, and to 45 degrees after fatiguing with 
pain.  The VA examiner stated that there was no decrease in 
range of motion or joint function additional limited by pain, 
fatigue, weakness, or lack of endurance following repetitive 
testing.  An MRI of the lumbar spine showed L5-S1 
spondylosis, left paracentral disc herniation T11-T12 which 
appeared to impinge on the left T12 nerve root, degenerative 
joint disease changes at L5-S1, degenerative disc disease 
changes at L5-S1, moderate to severe bilateral facet 
hypertrophy L5-S1 with disc bulge, and bilateral foraminal 
stenosis L5-S1.  The VA examiner opined that it was more 
likely than not that the veteran's current back problems were 
not due to his in-service lumbar strain "simply because 
there is no continuity of problems supported by documented 
medical evidence of treatments for his back from [the] 1960s 
until the present time."  The VA examiner also opined that, 
even if the motor vehicle accident had occurred in service as 
the veteran alleged, "this, too, would not be a factor" 
because there was no continuity of symptomatology supported 
by medical evidence since active service.  The diagnoses were 
degenerative joint disease and degenerative disc disease at 
L5-S1 and disc herniation with impingement on the thecal sac 
and exiting nerve at T11-12 on the left.

A private MRI of the veteran's lumbar spine in February 2006 
showed desiccation of the disc diffusely with disc space 
narrowing, a herniation of T11-T12 extending to the left of 
midline causing encroachment on the cord and nerve root 
sleeves on the left, degenerative disc disease and evidence 
of broad-based bulge of the annulus fibrosis at L5-S1 with 
some slight narrowing of the neural foramina.  

In a June 2006 letter, D.D.D., PA-C, stated that he had seen 
the veteran for upper and low back pain.  The veteran had 
received an MRI.  This examiner concluded, "Based upon the 
history given to me by the [veteran] it is possible that his 
pain could have originated from a vehicle accident that he 
was involved in while in military service in 1966."

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for a low 
back disability.  Despite the veteran's repeated assertions 
to the contrary, there is no objective medical evidence that 
he was involved in a motor vehicle accident in 1966 while on 
active service in France or that he was treated for any back 
injuries incurred as a result of this alleged in-service 
accident.  The veteran's service medical records show instead 
that he was treated for muscle strain in August 1962 and for 
a complaint of backache and tenderness to palpation in the 
back in July 1965.  Periodic physical examination in 
September 1965 showed no relevant medical history or any 
clinical evidence of back problems.  The veteran also was not 
treated for any back complaints, including as a result of an 
in-service motor vehicle accident, between September 1965 and 
his separation physical examination in August 1968 when he 
reported a history of recurrent low back pain which the in-
service examiner noted was occasional and resulted in no 
limitations.  The veteran's back also was normal clinically 
at his separation physical examination; thus, any in-service 
low back problems were resolved with in-service treatment.  
It appears that, following service separation in September 
1968, the veteran first was treated for a low back disability 
in June 2002, or almost 34 years later, when the VA examiner 
diagnosed low back pain with no associated neurological 
deficits.

With respect to negative evidence, the fact that there was no 
record of any complaint, let alone treatment, involving the 
veteran's condition for many years is significant.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(holding that it was proper to consider the veteran's entire 
medical history, including a lengthy period of absence of 
complaints).

The post-service medical evidence also shows that, although 
the veteran currently has a low back disability, none of the 
veteran's post-service VA and private treating physicians 
have related this disability to active service or any 
incident of such service, to include the alleged in-service 
motor vehicle accident.  In October 2005, after reviewing the 
veteran's claims file, including his service medical records, 
and physically examining him, the VA examiner opined that it 
was more likely than not that the veteran's current back 
problems were not due to his in-service lumbar strain 
"simply because there is no continuity of problems supported 
by documented medical evidence of treatments for his back 
from [the] 1960s until the present time."  The VA examiner 
also opined that, even if the motor vehicle accident had 
occurred in service as the veteran alleged, "this, too, 
would not be a factor" because there was no continuity of 
low back symptomatology supported by medical evidence since 
active service.  

The Veterans Court has held that the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992). A 
medical opinion based upon an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993). 
A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The Veterans Court also has held that the value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion." Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Thus, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  In June 2006, D.D.D., PA-C, concluded 
that, based on the history of an in-service motor vehicle 
accident reported to him by the veteran, "it is possible" 
that the veteran's current upper and low back pain "could 
have originated" from this accident.  As noted above, the 
veteran's reported in-service history of being involved in a 
motor vehicle accident during active service is not supported 
by the objective medical evidence of record showing no 
treatment for any injuries sustained as a result of this 
alleged in-service accident.  Accordingly, to the extent that 
the June 2006 medical opinion is based on the veteran's 
inaccurately reported in-service history of being involved in 
a motor vehicle accident, the Board finds that this opinion 
is not probative on the issue of whether the veteran's 
current low back disability is related to active service.  

Current regulations also provide that service connection may 
not be based on a resort to speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2006); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); and Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, even if 
the June 2006 medical opinion is viewed in the light most 
favorable to the veteran, this evidence does not establish 
service connection for a low back disability.  In summary, 
there is no competent medical evidence, including a medical 
nexus opinion, linking the veteran's current low back 
disability to an incident of or finding recorded during 
active service.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for a 
neck disability.  Despite the veteran's repeated assertions 
to the contrary, there is no evidence that he complained of 
or was treated for neck problems at any time during active 
service, including as a result of injuries sustained 
following an alleged in-service motor vehicle accident in 
France in 1966.  Clinical evaluation of the veteran's neck 
was normal on multiple periodic physical examinations 
conducted during active service, including at his separation 
physical examination in August 1968.  Following service 
separation, it appears that the veteran first was treated for 
neck complaints in June 2004, or more than 35 years later, 
when the private examiner noted that, although there was some 
tenderness at the base of the veteran's neck there was "not 
much else" on physical examination.  The veteran also 
complained of a history of chronic neck pain on VA outpatient 
treatment in July 2005; no relevant physical examination 
findings were noted at that time or on subsequent VA or 
private treatment.  See Maxson, 230 F.3d at 1333.  There is 
no indication that the veteran currently experiences any neck 
disability which could be attributed to active service or any 
incident of such service, to include an alleged in-service 
motor vehicle accident.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Simply put, service connection is not warranted in the 
absence of proof of current disability.  Accordingly, the 
Board finds that service connection for a neck disability is 
not warranted.

Additional evidence in support of the veteran's service 
connection claims for a low back disability and for a neck 
disability is his own lay assertions.  As a lay person, 
however, the veteran is not competent to opine on medical 
matters such as the etiology of medical disorders.  The 
record does not show, nor does the veteran contend, that he 
has specialized education, training, or experience that would 
qualify him to provide an opinion on this matter.  
Accordingly, the veteran's lay statements are entitled to no 
probative value.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for a neck disability is 
denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


